﻿In this fifty-first year of the
United Nations, we are particularly happy to see
Mr. Razali Ismail presiding over this Assembly. This is
in no small measure due to his well-deserved high
reputation. In large measure, too, our joy comes from my
Government’s appreciation of the deep commitment of his
Government to national and international economic
improvement with equity. We are grateful, too, for the
excellent services rendered by his predecessor, Mr. Diogo
Freitas do Amaral, in a year in which, under his guidance,
reform of the United Nations system truly gathered
momentum.
Today it is often remarked that there are many signs
of the diminishing role of national sovereignty. In the
sphere of human rights, the regional adjudicatory systems
continue to flourish. Scrutiny is increasingly given by the
regional bodies and by such other groupings as the
Commonwealth of nations. We have good reason to
believe that the new commonwealth of Portuguese-
speaking nations will soon travel along the same path. At
21


the United Nations, the General Assembly, the Economic
and Social Council (ECOSOC), the Commission on Human
Rights and the human rights treaty bodies all continue to
scrutinize States for their rectitude in the field of human
rights. It certainly seems that the High Commissioner for
Human Rights, together with the Office of the United
Nations High Commissioner for Refugees and other
executive agencies, are performing a useful watchdog and
catalytic function.
While this Organization’s efforts at humanitarian
intervention have not been overwhelmingly successful, they
have certainly provided evidence of the probable reality that
absolutist notions of State sovereignty are in decline. Thus,
we witness the acknowledgement, by States, of shared
interests which contribute to enhanced cooperation in joint
efforts to combat the trafficking of narcotics and to
preserve and regenerate the environment. Recently, too, the
Organization of American States launched an initiative that
points in the same direction: the inter-American convention
against corruption.
Corruption has been a scourge throughout our region,
as it is elsewhere. In our region, therefore, we have
determined drastically to reduce its impact, even if that
might have implications for State sovereignty. In the same
way, the flurry of conventions and new organizations on the
global environment, and the outpourings of the recent
global conferences and summits on social and other issues
bear witness to the rapid erosion of absolutist notions of
sovereignty.
During the past year efforts have been to bring into
being the long-awaited International Tribunal for the Law
of the Sea. Despite certain regrettable limitations, the
Appellate Body of the World Trade Organization, the new
tribunal for international trade disputes, has now issued its
first judgment. We have also settled down to serious work
in preparing for an international criminal court, just as the
Tribunals for the prosecution of war crimes in the former
Yugoslavia and in Rwanda are getting under way. These all
constitute a significant development in the international
system, in which the State and its citizens are increasingly
made subject to international scrutiny.
We must insist, however, that what is sauce for the
goose is sauce for the gander. We therefore expect that
large States, as well as small States, will fully submit
themselves to these new Tribunals. We also fully expect
that powerful States will refrain from exerting their
sovereign wills over smaller or weaker States.
On a different subject, we have also witnessed a
certain contraction of the public sector both within nations
and international organizations. The attrition of the
national budgets of capital-exporting and donor countries
has had a domino effect on international organizations
and capital-importing and recipient countries. So-called
reductions in force and other forms of structural
adjustment have therefore become a painful way of life.
In this respect, this Organization and my country and
many others have not been spared. At the same time, my
country and many others have now established modern
and rational systems for the imposition and collection of
indirect taxes and other revenues. I refer especially to the
value-added tax, the use of which is now virtually
universal.
Like most Governments, mine has had to trim
several vital services. Everywhere, Governments are
obliged to experiment with the privatization of many
former State functions and have liquidated large chunks
of State property. Even as these changes occur within
many economies and Governmental structures, other
actors have stepped onto the national and international
stage. These actors, of course, include civil society and
the non-governmental organizations, which now
participate in almost every aspect of life.
At the same time, we are trying to understand and
cope with the novel phenomenon of globalization.
Globalization has several positive aspects, especially
liberalization, which it presupposes. However,
globalization also seems to presuppose the
universalization of mammoth private-sector enterprises
and associations. This universalization is accompanied by
revision or, in places, the reversal of aspects of such legal
and economic doctrines as those that disapproved of
excessive industrial combinations and monopolies.
Nevertheless, globalization is a logical
accompaniment to the reduction of the scope of
sovereignty. But just as a loss of national autonomy is not
an unalloyed blessing, this newfangled gigantism is too
massive to be swallowed whole. For one thing,
globalization as we are witnessing it today is an
unprecedented phenomenon, even for the former empires.
Whatever its advocates may say, it sometimes seems to
contradict our very humanity, since the micro-dimension
should never be neglected in the face of the
macro-dimension. Both dimensions are essentially
complementary. Globalization, furthermore, sometimes
denies the tenets of, and the recent directions in,
individual and collective human rights. This is because,
22


when it is taken to its logical extreme, as it is in several
places, it seems to lead to an international euthanasia. It
contributes to a “dinner-table scraps” mentality, or a “crabs-
in-the-basket” attitude, whereby the disadvantaged might
starve to death or destroy others in order to survive, while
those who are more advantaged are enabled to gorge even
more.
Furthermore, certain forms of assertive globalization
also fly in the face of diversity. They are anathema to
cultural, social and economic pluralism, whose validity is
uncontrovertible in socio-biological terms. As globalization
is increasingly manifested in the electronic and
communications media, these problems loom very large as,
throughout the world, we see our youth taking on the
mind-sets and the habiliments of corrupt, alien trend-setters
who are mainly interested in purveying unnecessary
products and creating false desires. As well we know, the
consequences are often mindless violence and sexual and
other exploitation of women, children and the weak. Surely
this Organization must seek to ensure that these
consequences are eradicated.
Globalization and the decline of State sovereignty
evidence the dramatic changes sweeping the globe, a
subject on which many of us often comment from this
rostrum. Change is indeed the order of the day, and change,
in these specific respects, is actually part and parcel of this
Organization and its Charter. After all, despite the fact that
some would spin theories to the contrary, the very
conception of the United Nations Charter was an
enthronement of the doctrine of reduced sovereignty. Only
by reducing sovereignty could the excesses that were
evident before and during the Second World War be
curtailed. Clearly, the very conception of the United
Nations presupposes a type of essential globalization.
It is therefore surprising how, in some quarters,
globalization by private economic actors pursuing or
motivated by the dictates of acquisitiveness, cupidity or
what is referred to as “efficiency” can be applauded, while
similar but much more modest behaviour by groups of
sovereigns is now decried. We urge that one crucial key to
meaningful reform of the United Nations must surely be
enthronement of this Organization’s globalism. We must,
indeed, enhance efficiency by rationalizing the managerial
structure of the United Nations and the ways in which we
select its executives, as was intelligently suggested in the
latest edition of the important study by Urquhart and
Childers, entitled A World In Need of Leadership.
We must act globally by harnessing in common the
shared resources of the planet. We repeat our call from
previous general debates that this Organization, in keeping
with its global function, must be given autonomous
revenue authority in certain areas not presently in the
domain of nation States. We must acknowledge the utility
of the concept of a modest, truly representative and
revocable trusteeship over certain ocean and aerial spaces.
We may also wish to acknowledge the fact that the
nuclear Powers are merely revocable trustees over nuclear
weapons, even as we move towards ending all forms of
nuclear testing and comply with the recent Advisory
Opinion of the International Court of Justice requiring the
prompt negotiation, in good faith, of nuclear disarmament.
At the same time, we must eradicate everywhere the bitter
arsenals of mines and other injurious weapons and
noxious substances, and ensure that substances such as
nuclear waste do not pass through our territorial or other
waters.
Responsible globalism will reap for the world the
fruits of the promises made in connection with this
Organization’s wartime antecedents: that economic, social
and all other forms of development are the absolute
heritage of under-possessed and dispossessed individuals,
peoples and nations. We are under a strict obligation to
keep this Organization’s Agenda for Development on the
front burner. Belize has proposed that we should establish
an annual special session of this Assembly immediately
prior to the general debate, at which we would discuss
development policy and regenerate the political will
necessary continually to revise the complex Agenda for
Development and the commitments made in this
Assembly, as well as at the high-level global conferences
of this last decade of the twentieth century. At that annual
session, we could also effectively discuss certain specific
portions of the Second Committee items currently
discussed during the regular session.
Enlightened globalism will compel us, with alacrity
and dignity, to make good the humanitarian obligations of
this “one world” to the least-developed countries, to
Africa, to small developing islands and low-lying
developing coastal areas like Belize, to land-locked
countries and to other disadvantaged places. We should be
happy to do so without repeating any of the recent tired,
uncharitable and inaccurate nostrums about the death of
the obligation to accord economic preferences to poor
countries, even as we clamour that human rights and
23


humanitarianism have now been elevated to a place of
honour in the international pantheon.
Even as we extol the virtues of United Nations
globalism, we can discern another antidote or counterpart
to the gigantism of private-sector globalization. This is the
phenomenon of regionalism.
Regionalism is the concept that drives many current
proposals — including those of Belize — for reform of the
United Nations Security Council and is a suggested basis
for the selection of additional so-called permanent
members — privileged, although not serving indefinitely.
Incidentally, such a selection could be done entirely within
the region or, as is done in many cases at present, by the
Assembly.
Regionalism is the essence of Belize’s proposals for
shared seats on the Security Council, whereby adjacent or
proximate States can pool their resources to serve the
international community in that rather expensive enterprise.
We gratefully acknowledge the fact that Belize’s proposals
have attracted some attention.
Even as portions of Central Africa appear to teeter on
the brink, regionalism has been relatively effective and
remains the main hope for preserving peace and security in
several parts of this troubled world. It acknowledges the
reality that the Organization is not structured to carry out
peacemaking and peacekeeping undertakings on a sustained
basis.
My delegation also believes that regionalism can
become a critical element in the quest successfully to
confront the menace of narcotics without leading to
unwitting hegemonism.
We now see an abundance of formal arrangements for
subregional integration. These are occurring throughout the
five regions of the United Nations. Informal arrangements
also abound. These lead us to urge nations in all parts of
the world, as well as the global body politic, to explore
functional cooperation on a regional and subregional basis,
as we now try to do within the Association of Caribbean
States and as we have done for centuries in several
sub-areas of the Caribbean. We are now witnessing much
fruitful regional liberalization and the integration of labour
markets, competition policy, labour standards, monetary
systems, investments, technical cooperation and trade.
We are happy to witness such functional regionalism
in Africa, Asia, Europe and other parts of Latin America.
We are also witnessing a reordering of the globe as new
regions are identified and new relationships developed
between regions. Thus, instead of imagining that the
Pacific islands are worlds apart from the Caribbean and
Central America, as we did when we looked eastward at
them, we now see them as neighbouring fellow citizens
of the tropics as we look westward at them over our
fragile isthmus of Central America.
From this geopolitical vantage point as well, we see
East Asia as a partner to the Caribbean and Central
America. This helps us appreciate that the contemporary
approach to statehood fully justifies the aspirations of a
democratic Asian country that is one of the most
substantial players in the global economy for a greater
measure of political participation in the system of
international organizations. That country is Taiwan. In the
view of my delegation, such participation would be quite
consistent with prevailing notions of sovereignty. At the
same time, it is assumed that the territorial integrity of the
People’s Republic of China would be completely
unimpaired. We believe that the statehood and dignity of
the latter ancient, honourable and global Power should
and would be safeguarded in any situation we have
posited. Without meaning to interfere, we would hope
that, in this connection, as has been stated in other
contexts in these remarks, noblesse oblige.
Turning to another region, we must reiterate our
concern about the recent retardation of the peace process
between Israel and its neighbours. Again, we call for
improvement of conditions in southern Lebanon and
elsewhere and for the genuine autonomy that is the
birthright of the Palestinians.
Finally, we wish to suggest that regionalism,
including functional cooperation, will contribute
significantly to the fulfilment of the millennial dreams of
the architects of this great global Organization.






